Citation Nr: 1143210	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for sleep disturbance caused by service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from September 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for sleep disturbance caused by service-connected posttraumatic stress disorder.  The RO later reopened the claim, but denied it on the merits.

Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claim for service connection.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence has been received before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim for service connection for sleep disturbance caused by service-connected posttraumatic stress disorder as a claim to reopen.


FINDINGS OF FACT

1.  By a March 2005 rating decision, the RO denied a claim for service connection for sleep disturbance caused by posttraumatic stress disorder.  The Veteran did not appeal that decision.

2.  Evidence received since the Mach 2005 decision is new; it relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for sleep disturbance and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has sleep disturbance that is caused by his service-connected posttraumatic stress disorder.


CONCLUSIONS OF LAW

1.  Since the prior final denial of the Veteran's claim for service connection for sleep disturbance, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Service connection for sleep disturbance caused by service-connected disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen

By a March 2005 rating decision, the RO denied the Veteran's claim for service connection for sleep disturbance caused by posttraumatic stress disorder (PTSD).  The Veteran did not perfect an appeal of that denial, and the decision consequently became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).  In June 2007, the Veteran sought to reopen his claim for service connection.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for sleep disturbance caused by PTSD was the March 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for sleep disturbance caused by PTSD in December 2004.  The RO denied the claim for service connection in March 2005, finding that, because the Veteran was not service connected for PTSD, service connection was not warranted on a secondary basis for his claimed sleep disturbance.  The Veteran did not perfect an appeal of this decision, so it became final.  

A review of the evidence added to the record since the RO's prior decision reveals that the Veteran was granted service connection for PTSD via a May 2007 rating decision issued by the Lincoln RO.  In addition, the Veteran has sought treatment for complaints of problems with sleep from both private and VA treatment providers, who have associated those complaints with his service-connected PTSD.  In that connection, the Board notes that newly submitted evidence from the Veteran's treating VA physician reflects that the physician opined in an October 2007 letter that the Veteran's "PTSD symptomatology significantly affects his sleep patterns."  Similarly, in a February 2008 letter, the treatment provider stated that the Veteran's "chronic sleep disorder is exacerbated due to his PTSD symptoms."  In addition, the Veteran was seen by VA providers in June 2007 for complaints of trouble sleeping, complaining that his PTSD symptoms would wake him up after just a few hours of sleep, causing him to be tired throughout the day.  He was diagnosed at the time with "sleep disturbance."

As such, the Board finds that medical evidence from the Veteran's VA treatment providers is "new" in the sense that it was not previously before agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.  In this regard, the Board notes that in the March 2005 decision, the RO denied the Veteran's claim for service connection because service connection for PTSD was not in effect.  However, since that time, the Veteran has been granted service connection for PTSD via a May 2007 rating decision.  In addition, newly submitted medical evidence from the Veteran's VA treatment providers reflects that the Veteran currently experiences "sleep disturbance" caused by his service-connected PTSD.  Because it helps to corroborate the Veteran's contention that he experiences a sleep disturbance caused by his service-connected PTSD, this medical evidence adds to the record in a way that it should be considered new and material.  The Board thus finds that the identified medical evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The claim is therefore reopened.

II.  Service Connection

The Veteran contends that he has a sleep disturbance that is brought about by his service-connected PTSD.  Specifically, the Veteran claims that symptoms of his PTSD, such as nightmares and intrusive thoughts of traumatic events, cause him to have interrupted sleep.  Therefore, the Veteran contends that service connection for sleep disturbance is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Relevant medical evidence of record consists of the Veteran's service treatment records, as well as records of his post-service treatment at multiple VA facilities and with private treatment providers.  Review of the Veteran's service treatment records does not reflect a diagnosis of sleep disturbance, although the Veteran responded "Yes" when asked if he experienced trouble sleeping on his April 1987 entrance report of medical history.  At that time, he was found to complain of insomnia related to worry over school; no diagnosis was made.  The Veteran did not complain of any problems with sleep while on active duty, and at his separation report of medical examination in June 1991, he was found to have a normal psychiatric system.  

Relevant post-service medical evidence consists of records of treatment the Veteran has received from both VA and private treatment providers, which reflect that the Veteran has been found to have sleep disturbance that his treating VA physician has linked to his service-connected PTSD.  He continues to receive ongoing treatment for his sleep complaints.  He has further submitted letters from his treating VA physician dated in October 2007 and February 2008.  In the October 2007 letter, the physician opined that the Veteran's "PTSD symptomatology significantly affects his sleep patterns."  Similarly, in the February 2008 letter, the treatment provider stated that the Veteran's "chronic sleep disorder is exacerbated due to his PTSD symptoms."  In addition, the Veteran was seen by VA providers in June 2007 for complaints of trouble sleeping, complaining that his "PTSD symptoms" would wake him up after just a few hours of sleep, causing him to be tired throughout the day.  He was diagnosed at the time with "sleep disturbance."  The Veteran was also given VA examination in connection with his claim in February 2008.  At that time, the VA examiner did not assign the Veteran a separate diagnosis of a sleep disorder but acknowledged that he experienced "difficulty with sleep [that] has led to very serious disruption in the Veteran's ability to function."  The examiner explicitly linked this disturbance to the Veteran's PTSD symptomatology. 

In this case, the Veteran's service treatment records reflect that he was not diagnosed with a sleep disturbance during his active duty.  Similarly, the Veteran's separation medical examination conducted in June 1991 is silent as to any problems with sleep or with the psychiatric system.  However, the Board finds compelling the explanation of the Veteran's treating physician, as set forth in his October 2007 and February 2008 letters, that the Veteran experiences sleep disturbance that is traceable to service-connected PSTD.  The Board notes that this opinion is not contradicted by any other medical evidence of record; to the contrary, although the February 2008 VA examiner did not separately diagnose a sleep disturbance, he acknowledged that the Veteran experienced disrupted sleep due to his service-connected PTSD. 

Here, the competent medical evidence has identified that the Veteran currently experiences sleep disturbance, which his treating VA physician has affirmatively linked to his service-connected PTSD.  Importantly, the Board notes that there is no evidence to the contrary in the file.  Given the October 2007 and February 2008 opinions of the Veteran's VA physician, who is familiar both with the Veteran's medical history and his current complaints, the Board thus concludes that the Veteran experiences sleep disturbance caused by his service-connected posttraumatic stress disorder.  

(The RO has at times alluded to the fact that chronic sleep impairment is a problem addressed by the manner in which service-connected PTSD has been rated.  See 38 C.F.R. § 4.130 (2011).  This provides all the more reason to conclude that the sleep disturbance the Veteran experiences is in fact due to PTSD.  However, whether a separate compensable rating may be assigned is an entirely different matter-one that must be decided by the RO in accordance with the rating schedule, including 38 C.F.R. § 4.14 (2011).)


ORDER

Service connection for sleep disturbance caused by service-connected posttraumatic stress disorder is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


